Citation Nr: 0946460	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for broken teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the Veteran's claim of 
entitlement to service connection for right ear hearing loss 
and denied his application to reopen claims for service 
connection for low back, left knee, and right knee 
disabilities, PTSD, and broken teeth.  The Veteran perfected 
an appeal of these issues.

The Veteran was scheduled for a videoconference hearing 
before the Board.  The Veteran failed to appear for this 
hearing.  Thus, the appeal proceeds as though the request for 
a hearing had been withdrawn.  See 38 C.F.R. § 20.704 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Prior to adjudication of the claim, the Board finds that 
additional development is required.  See 38 C.F.R. § 19.9 
(2009).

There is evidence of file that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The disability onset date is listed as May 2000.  
There is no information of record regarding what disability 
or disabilities SSA found in granting this benefit.  That is, 
the SSA decision or decisions and the underlying medical 
records that such decisions were based upon are not of file.  
VA has a duty to seek these records.  See 38 C.F.R. 
§ 3.159(c)(1) (2009); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.

The Board also finds that upon remand the Veteran should be 
issued an additional notification letter pursuant to the 
Veterans Claims Assistance Act (VCAA) regarding the six 
claims in appellate status.  In this regard, there is not a 
current notification letter of record that addresses the 
claim for right ear hearing loss.  See Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006).

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) that, in order to 
successfully reopen a previously finally disallowed claim, 
the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Therefore, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  In other words, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  

For claims filed after August 2001, such as this claim, "new 
evidence" is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).  

Thus, upon remand, the Veteran should be issued a VCAA 
notification letter that addresses the six claims in 
appellate status.  Regarding the application to reopen five 
previously disallowed claims, this letter must affirmatively 
inform the Veteran of the evidence not previously of record 
that is required to reopen these claims for service 
connection.  The notification letter to be issued upon remand 
should also comply with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) by providing notice of how to establish 
a disability rating and an effective date.  

Further, all additional VA medical examination and treatment 
reports, and any private medical records that have not been 
obtained, which pertain to these claims in appellate status 
must be obtained for inclusion in the record.  See 38 C.F.R. 
§ 3.159(c)(1)(2) (2009).

Accordingly, this matter is REMANDED for the following 
action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an 
additional notification letter regarding 
all six claims in appellate status.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159.  In appellate status 
are claims for service connection for 
right ear hearing loss, and an 
application to reopen five claims.

Regarding the Veteran's attempt to 
reopen claims of service connection for 
low back, left knee, and right knee 
disabilities, PTSD, and broken teeth, 
the Veteran must be issued a VCAA letter 
that complies with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This letter should 
provide the Veteran notice of what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156(a).  This letter 
should contain an affirmative statement 
which informs the Veteran of the 
evidence not previously of record that 
is required to reopen these claims for 
service connection.

The notification letter must also inform 
the Veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.  

This notice should also provide notice 
of how to establish a disability rating 
and an effective date, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Copies of all additional VA medical 
examination and treatment reports, and 
any private medical records that have 
not been obtained, which pertain to 
these claims in appellate status must be 
obtained for inclusion in the record.

3.  Contact SSA and obtain a copy of any 
decision(s) regarding the Veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

4.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If any claim remains 
denied, he and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
See 38 C.F.R. § 20.1100(b) (2009).

